United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, BUREAU )
OF LAND MANAGEMENT, Elko, NV, Employer )
__________________________________________ )
C.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0700
Issued: December 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2021 appellant filed a timely appeal from a November 10, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that, following the November 10, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition causally related to the accepted July 30, 2020 employment incident.
FACTUAL HISTORY
On September 3, 2020 appellant, then a 53-year-old transportation specialist, filed a
traumatic injury claim (Form CA-1) alleging that on July 30, 2020 he witnessed a collision
between two single engine air tankers, which caused him to develop post-traumatic stress disorder.
On the reverse side of the claim form appellant’s supervisor acknowledged that he was injured in
the performance of duty.
In a development letter dated October 1, 2020, OWCP advised appellant that it had not
received any documentation in support of his claim. It further advised him of the type of factual
and medical evidence needed and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
Appellant responded on October 12, 2020; however, most of the document was illegible.
Appellant subsequently submitted a letter dated October 22, 2020 from Amanda T. Lutz,
M.A., LPA, HSP-PA, a licensed psychological associate. Ms. Lutz stated that appellant appeared
to meet the criteria for post-traumatic stress disorder (PTSD), which resulted from work incidents
that occurred in July 2020.
By decision dated November 10, 2020, OWCP accepted that the July 30, 2020 employment
incident occurred, as alleged, but denied the claim as appellant had not submitted any medical
evidence from a qualified physician containing a medical diagnosis and rationalized medical
opinion regarding causal relationship. It concluded, therefore, that the requirement had not been
met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3

Id.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) rationalized medical evidence establishing that he or she has
an emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the emotional condition is causally related to the identified compensable
employment factors.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. 8 In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless do es not come within coverage
under FECA.10 When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable. 11
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 12 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 13

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.K., Docket No. 20-0150 (issued July 9, 2020); see W.F., Docket No. 18-1526 (issued November 26, 2019);
C.M., Docket No. 17-1076 (issued November 14, 2018); C.V., Docket No. 18-0580 (issued September 17, 2018);
Kathleen D. Walker, 42 ECAB 603 (1991).
8

R.B., Docket No. 19-0343 (issued February 14, 2020).

9

28 ECAB 125 (1976).

10

See G.M., Docket No. 17-1469 (issued April 2, 2018); Robert W. Johns, 51 ECAB 137 (1999).

11

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, supra note 9.
12

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
13

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the accepted July 30, 2020 employment incident.
Appellant submitted a letter dated October 22, 2020 from Ms. Lutz, a licensed
psychological associate, who diagnosed PTSD and noted in general terms that appellant had
experienced an employment incident in July 2020. However, certain healthcare providers are not
considered physicians as defined under FECA. 14 5 U.S.C. § 8101(2) provides that physician
“includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law.” The evidence
of record does not establish that Ms. Lutz was a clinical psychologist and, therefore, a physician
under FECA. Consequently, Ms. Lutz’ report is of no probative medical value for purposes of
establishing entitlement to FECA benefits. 15
As there is no medical evidence of record establishing that appellant’s emotional condition
was causally related to the accepted July 30, 2020 employment incident, the Board finds that
appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for rec onsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the July 30, 2020 employment incident.

14

20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013).
15

See also M.C., Docket No. 19-1074 (issued June 12, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

